DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/14/2021 has been entered. Claims 1 and 19-21 have been amended. Claims 2, 7, 11 and 18 have been cancelled and claims 23-24 are a new additions. Claims 1, 3-6, 8-10, 12-17 and 19-24 are pending. Additionally, applicants amendment to the claims have overcome claim objections of claims 1, 4 and 19-21, previously set forth in the Non-Final Rejection mailed 06/14/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 20 recites the limitation "the plain region of the outer shoulder land region". There is insufficient antecedent basis for this limitation in the claim. Since parent claim 1 is silent to an explicit teaching of an outer shoulder land region, the applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Moreover, the limitation “the plain region of the outer shoulder land region has an axial half width of the outer shoulder land region” is indefinite; as the parent claim 1 is silent to an explicit teaching of an outer shoulder land region and it is unclear what establishes “a plain” region from any other region of an outer shoulder land portion.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-5, 12-13, are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 – of record), in view of Mukai (US 2013/0112325 A1 – of record), in view of Billingsley (US 2,575,439), in view of Morito et al. (EP 3231638 B9), in view of Yaegashi (EP3112186 B1 – of record).  
Ohsawa teaches a tire having an asymmetric tread pattern. The tread pattern is arranged such that the left edge of the tread pattern is intended to 
The tread pattern further includes the use of at least two circumferential grooves 1a and 1b disposed in a region from an equatorial plane O of the tire to an axially inner side tread edge during the mounting on a vehicle, and at least one circumferential groove 1c disposed in a region corresponding to an axially outer side of the tire when mounted on a vehicle.
[AltContent: textbox (Land portions)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[AltContent: textbox (Tread pattern edge)]
The plurality of circumferentially extending grooves 1a, 1b, 1c delimit a plurality of land portions; wherein 1b has groove edges which are disposed on the axially inner side of the tread pattern – (construed as a first main groove whose groove edges are both positioned on a side closer to the inner tread edge of a tire equator); 1a is disposed between 1b and the axially inner side tread pattern edge – (construed as a second main groove arranged between the first main groove and the inner tread edge); and smaller width 1c has groove edges which are disposed on the axially outer side of the tread pattern between the tread pattern edge and the equatorial plane O of the tire – (construed as a third main groove whose groove edges are both positioned between the tire equator and the outer tread edge and having a width smaller than those of the first main groove and the second main groove), see FIG. 3 above.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First main groove)][AltContent: textbox (Second main groove)][AltContent: textbox (Third main groove)][AltContent: arrow][AltContent: textbox (Outer middle land region)][AltContent: arrow][AltContent: textbox (Inner shoulder land region)][AltContent: arrow][AltContent: textbox (Inner middle land region)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The tread pattern is further configured a land portion disposed between 1b and 1a – (corresponds to an inner middle land region defined as a region between the first main groove and the second main groove); a land portion disposed between the axially inner tread edge and 1a – (corresponds to an inner shoulder land region defined as a region between the second main groove and the inner tread edge); and a land portion disposed between 1b and 1c, which is larger than the land portion between 1b and 1a – (corresponds to an outer middle land region defined as a region between the first main groove and the third main groove and having a width in a tire axial direction larger than that of the inner middle land region).
Further regarding claim 1: 
Feature 1: a distance L1 in the tire axial direction between the tire equator and a center line of the first main groove is in a range of from 8% to 25% of an inner tread width between the tire equator and the inner tread edge;
Feature 2: a distance L2 in the tire axial direction between the tire equator and a center line of the second main groove is in a range of from 40% to 60% of the inner tread width; and 
Feature 3
Feature 4: the inner shoulder land region is provided with a plurality of inner shoulder grooves which have both ends in the tire axial direction not connected with the main grooves and the inner tread edge; and
Feature 5: the plurality of inner shoulder grooves are offset axially inwardly from an axial center location of the inner shoulder land region so that an axial outer-half region of the inner shoulder land region forms a plain pattern being not provided with any grooves over an entire region in the tire circumferential direction. The plurality of inner shoulder grooves to include:
Extending in parallel with the tire axial direction;
Having a width in a range of 0.90 to 1.10 times a groove width of the second main groove; and
Having a groove depth in a range of 0.90 to 1.10 times a groove depth of the second main groove.
Mukai discloses Features 1-3 in a tire having an asymmetric tread pattern. The configuration of which being advantageous for improving drainage while maintaining steering stability and noise performance, see [0001]. The tread pattern having a specified mounting position, see [0036]; where corresponding to Feature 1
And corresponding to Feature 2: An axial distance L2 between the groove centerline 2G of the inboard shoulder main groove 4 and the tire equator c is set in a range of from 23.0 to 29.5% of the tread width TW (158 mm), see [0044], [0072]. Therefore, 23% of TW ≈ 36.34 mm and 0.5TW ≈ Wi ≈ 79 mm, and thus 36.34 mm ≈ L2 ≈ L2 is 46% of Wi.
And corresponding to Feature 3: An axial distance L1 between the groove center line 1G of the outboard shoulder main groove 3 and the tire equator c is set in a range of from 23.5 to 27.5% of the tread width TW (158 mm), see [0044], [0072]. Therefore, 24% of TW ≈ 37.92 mm and 0.5TW ≈ Wi ≈ 79 mm, and thus 37.92 mm ≈ L1 ≈ L3 is 48% of Wi.
Mukai teaches such a configuration in addition to the aforementioned properties above, also serves to offer a rigidity balance among the land portions, see [0044]. And with respect to the claimed ranges: It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Billingsley discloses Features 4 and 5a in a tire, the tire to include the use of isolated voids – (construed as inner shoulder grooves) provided at intervals and parallel with respect to the axial direction of the tire – (corresponds to extending in parallel with respect to the tire axial direction) throughout their extent. This being advantageous for providing greater both ends in the tire axial direction not connected with the main grooves and the inner tread edge) for good strength and stability, see FIG. 1 and Col 2 lines 9-17.
Morito discloses Feature 5 in a pneumatic tire having land portions separated by circumferential grooves such that: a plurality of lug grooves 12 – (construed as inner shoulder grooves) are disposed off-center of a land portion delimited by a circumferential groove 11 and a tread edge – (corresponds to being offset axially inwardly from an axial center location of the inner shoulder land region so that an axial outer-half region of the inner shoulder land region forms a plain pattern being not provided with any grooves over an entire region in the tire circumferential direction), see FIG. 2. This being advantageous for suppressing excessive deformation of the tread and efficiently gripping the road surface on a paved road, see [0025].
Yaegashi discloses Features 5b and 5c in an asymmetric tire tread pattern being suitable for improving wet performance, dry performance, and uneven wear performance in a well-balanced manner, see [0001]. The tread pattern being configured to have a land portion 21 be provided with a plurality of lug grooves 31 – (construed as a plurality of inner shoulder grooves), where the land portion is delimited by a second main groove 12 – 
Additionally, the second main groove 12 has a groove width range of from 7 mm to 17 mm and depth range of from of 5.5 mm - 7 mm, to maintain a balance between water drainage and steering stability, see [0047]; and a lug groove 31 width of 5 mm – 15 mm and depth of 1 mm - 8 mm, see [0032].  Therefore, it is readily seen that a tread pattern having a second main groove width of (9 mm) and depth (6 mm) being the same as the lug groove 31 groove width (9 mm) and depth (6 mm) respectively; which results in an inner shoulder groove width/depth of 1.00 times a groove width/depth of the second main groove. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Ohsawa’s tire tread pattern to have Features 1-3, as taught by Mukai, Features 4, 5a as taught by Billingsley, Feature 5 as taught by Morito and Features 5b - 5c as taught by Yaegashi to provide the tire with the aforementioned benefits.
 Regarding claims 4-5, modified Ohsawa discloses the inner middle land region disposed between circumferential grooves 1a and 1b is configured as a plain rib having no grooves; and both of the groove edges of the circumferential groove 1c – (corresponds to the third main groove) 
Regarding claim 12, modified Ohsawa does not explicitly disclose the claimed width range. 
However, modified Ohsawa discloses with guidance provided by FIG. 3, it is readily seen that in the tire axial direction, the outer middle land region is in a range of from 1.3 to 2.5 times a width of the inner middle land region. 

    PNG
    media_image2.png
    425
    530
    media_image2.png
    Greyscale

Additionally, modified Ohsawa discloses with respect to the generation of noise, the sensitivity thereof is low at the axially inner side of the tread and becomes maximum at the axially outer side. Where the decrease of the sensitivity from the tread center toward the axially inner side is larger than 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the width of the land portion between 1b and 1c (corresponds to an outer middle land region) be in a range of from 1.3 to 2.5 times a width of the land portion between 1a and 1b (corresponds to an inner middle land region), as reasonably suggested by modified Ohsawa (Ohsawa Fig. 3) to form a tire whose tread pattern reduces the noise property of the tire as taught by modified Ohsawa (Ohsawa [0057]). Moreover, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
Regarding claim 13, modified Ohsawa discloses groove 1b – (construed as a first main groove), and groove 1a – (construed as a second main groove) have widths of 11.6 mm and 7.2 mm respectively, see inventive examples [0196] – (corresponds to a groove width of the first 
As to a groove width 1c being in a range of from 0.20 to 0.40 times the groove width of the 1b. Ohsawa discloses the drainage property is considerably improved by making the width of the circumferential groove 1b nearest to the equatorial plane of the tire by 20% or more than the average groove width; and that the circumferential groove 1c arranged in the axially outer side is high in the sensitivity to the columnar resonance, the groove width is made narrower by 10% or more than the average groove width, whereby the ability of controlling the noise can be improved with the inclusion of widening the width of the circumferential groove 1b, see Ohsawa [0062] – [0063]. 
Thus, one would consider having an average groove width of 8.0 mm, see disclosed throughout the inventive examples [0188]-[0256], where a width of 1b being 50% wider would be ≈ 12.0 mm and a width of 1c being 50% more narrower ≈ 4.0 mm would form a ratio of groove width 1c being in a range of 0.33 times the groove width of 1b which meets the claimed from 0.20 to 0.40 times the groove width of the 1b. Moreover, it has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 – of record), in view of Mukai (US 2013/0112325 A1 – of record), in view of Billingsley (US 2,575,439), in view of Morito et al. (EP 3231638 B9), in view of Yaegashi (EP3112186 B1 – of record), as applied to claim 1 above, and further in view of at least one of Koutoku (US 2010/0084063 – of record) or Saito et al. (JP 58-177703 – of record). 
Regarding claim 3, modified Ohsawa does not explicitly disclose the claimed groove walls angles.
Koutoku teaches optimizing the range of the groove wall angles is advantageous for reducing rolling resistance and wherein the optimized range is θ≥ 8° [0089]. Hence, Koutoku teaches an angle formed by the groove walls overlaps the claimed range of 45° to 75° and 0° to 35°.
Saito teaches a tread pattern suitable for improving drainage, where circumferential grooves have side walls which make an angle of 92° - 135° with respect to the tread ≈ (2° - 45° with respect to the radial direction of the groove), see FIG. 1, CONSTITUTION. Moreover, having the circumferential groove 1c, have groove sidewall angles that are smaller than circumferential grooves 1a and 1b, predictably allows for enhanced rolling resistance in the center portion of the tire where the ground contacting pressure is the highest.
Updating the groove walls angles of modified Ohsawa with the teachings of Koutoku or Saito provides the tire with a tread pattern suitable for optimizing the rolling resistance of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s circumferential grooves to have the claimed groove wall angles as taught by Koutoku or Saito to enhance the rolling resistance of the tread pattern as taught by the prior art.
Claims 6, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 – of record), in view of Mukai (US 2013/0112325 A1 – of record), in view of Billingsley (US 2,575,439), in view of Morito et al. (EP 3231638 B9), in view of Yaegashi (EP3112186 B1 – of record), as applied to claim 1 above, and further in view of Colombo et al. (US 2010/0108214 – of record).
Regarding claims 6, 14-15, modified Ohsawa does not explicitly disclose a plurality of outer middle lateral grooves, or plurality of outer middle grooves in the claimed manner.
Colombo teaches a tread pattern having an outer intermediate land portion being useful for ensuring constant resting of the tire on the ground and satisfactory resistance to slip stress, see [0139]. The tread pattern comprises an outer intermediate land portion which include cuts 35 (corresponds to a plurality of outer middle lateral grooves) which are open 
As to the outer middle lateral grooves extend from the first main groove toward the outer tread edge: It is noted the applicant has not provided a conclusive showing of unexpected results for the recited claim limitations including having the outer middle lateral grooves extend from the first main groove toward the outer tread edge. IN ANY EVENT: Colombo discloses the function of draining water from the footprint area S during running on a wet roadway surface is particularly concentrated in the regions closest to the equatorial plane Y, while the regions close to the side edges of the tread band 7 are mainly dedicated to ensure a good traction power and good behavior on braking, and to efficiently counteract the slip thrusts during direction changes of the vehicle and running on a bend, see [0143].
Therefore, one would have been motivated to form the cuts of Colombo in modified Ohsawa’s land portion disposed between circumferential grooves 1b and 1c such that cut 34 has one end open to circumferential groove 1b and the other closed within the land portion for 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s land portion disposed between circumferential grooves 1b and 1c to have alternating closed/open grooves in the claimed manner as reasonably suggested by Colombo to provide the tire with a tread pattern suitable for ensuring constant resting of the tire on the ground and drainage of water from the equatorial plane of the tire as reasonably suggested by the prior art.
Claims 8-10, 16, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa et al. (US 2005/0247388 – of record), in view of Mukai (US 2013/0112325 A1 – of record), in view of Billingsley (US 2,575,439), in view of Morito et al. (EP 3231638 B9), in view of Yaegashi (EP3112186 B1 – of record), as applied to claims 1, 4 above, and further in view of Roder et al. (US 2010/0116388 A1 – of record). 
Regarding claim 8, modified Ohsawa does not explicitly disclose a plurality of inner shoulder grooves having different depths in the claimed manner.
Roder discloses an asymmetric tread shoulder pattern is useful for improving handling and high lateral stability [0005]. The tread pattern comprises a rib 50 which is configured to be on the inside when mounted on 

    PNG
    media_image3.png
    2084
    1707
    media_image3.png
    Greyscale

As to the limitation the second inner shoulder grooves have depths smaller than the first inner shoulder grooves: Roder discloses the use of the notches provides for ascertaining the degree of tread wear. And that by varying the distribution and orientation of the notches a clearer indication of wear pattern may be determined. And further that wear indicators may be placed inside of the main grooves with respect to the depth of the notches to provide an indication of wear, see [0082]. 
Thus it is considered that varying the depth of the notches 60, would likewise provide an indication of wear level of the tread; whereby as the 
It being further noted, the applicant has not provided a conclusive showing of unexpected results for the claimed different depths of the first/second inner shoulder grooves. IN ANY EVENT: since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to form the notches of Roder in the claimed manner for the purpose of quickly monitoring the level of tread wear in different portions of the inner shoulder region of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s land portions to have first/second inner shoulder grooves in the claimed manner as reasonably suggested by Roder to quickly monitor the level of tread wear in the shoulder portion of the tire.
Regarding claims 9-10, 16, modified Ohsawa does not explicitly disclose a plurality of outer shoulder grooves in the claimed manner.
Roder discloses an asymmetric tread shoulder pattern is useful for improving handling and high lateral stability [0005]. The tread pattern 
As to the limitation the plurality of outer shoulder grooves has a length in the tire axial direction larger than that of each of the plurality of inner shoulder grooves; the second outer shoulder grooves having depths smaller than those of the first outer shoulder grooves; and the plurality of outer shoulder grooves has a length in the tire axial direction in a range of from 1.5 to 2.0 times that of the plurality of inner shoulder grooves: Roder discloses the use of the notches provides for ascertaining the degree of tread wear. And that by varying the distribution and orientation of the notches a clearer indication of wear pattern may be determined. And further that wear indicators may be placed inside of the main grooves with respect to the depth of the notches to provide an indication of wear, see [0082]. 
Thus it is considered that varying the length and/or depth of the outer shoulder notches to include with respect to the inner shoulder notches, would likewise provide an indication of wear level of the tread; whereby as the tread wears, the notches are reduced in depth and eventually 
It being further noted, the applicant has not provided a conclusive showing of unexpected results for the claimed different depths/lengths of the first/second outer/inner shoulder grooves. IN ANY EVENT: since the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to form the notches of Roder in the claimed manner for the purpose of quickly monitoring the level of tread wear in different portions of the inner shoulder region of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s land portions to have a plurality of outer shoulder grooves to include first/second outer shoulder grooves in the claimed manner as reasonably suggested by Roder to quickly monitor the level of tread wear in the shoulder portion of the tire. 
Regarding claim 19, 21, modified Ohsawa does not explicitly discloses a plurality of outer shoulder grooves in the claimed manner.
[AltContent: arrow][AltContent: textbox (Plain region between outer ends of the plurality of outer shoulder grooves and the outer tread edge)][AltContent: connector][AltContent: rect][AltContent: textbox (Axial center of the outer shoulder land region)]
    PNG
    media_image3.png
    2084
    1707
    media_image3.png
    Greyscale

Roder discloses an asymmetric tread shoulder pattern is useful for improving handling and high lateral stability [0005]. The tread pattern comprises a rib 50 which is configured to be on the outside when mounted on the rear axle of a truck and includes a plurality of alternating both ends closed notches 60 – (construed as a plurality of outer shoulder grooves whose both ends in the tire axial direction are not connected with the main grooves and the outer tread edge; and the plurality of outer shoulder grooves is offset axially inwardly from an axial center location of the outer shoulder land region so that a plain region being not provided with any grooves over an entire region in the tire circumferential direction is formed between axially outer ends of the plurality of outer shoulder grooves and the outer tread edge), see [0080] and FIG-2.
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. See In re Semaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983).
The motivation to combine references exists when combination results in a product that is more desirable, whether or not the combination is suggested in the references themselves. In this instance, the combination of modified Ohsawa with Roder provides effects on the handling and stability of the tire.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s outer shoulder land portion in the claimed manner as reasonably suggested by Roder to quickly monitor the level of tread wear in the shoulder portion of the tire. 
Regarding claim 22, modified Ohsawa discloses an asymmetric tire tread pattern being suitable for improving wet performance, dry performance, and uneven wear performance in a well-balanced manner, see Yaegashi [0001]. The tread pattern being configured to have a middle land portion having a plurality of lug grooves 32 that are open to a circumferential groove on one end and closed within the land portion on the 
Regarding claims 23-24, the claimed structure is discussed in the rejections of claims 8-10 above, and for the purposes of brevity will not be repeated. As to the first inner shoulder grooves are arranged at the same locations in the tire circumferential direction relative to the respective second outer shoulder grooves, and the second inner shoulder grooves are arranged at the same locations in the tire circumferential direction relative to the respective first outer shoulder grooves:
As previously discussed in the rejections of claims 8-10, Roder discloses the use of the notches – (plurality of first/second/inner/outer grooves) provides for ascertaining the degree of tread wear. And that by varying the distribution and orientation of the notches a clearer indication of wear pattern may be determined. And further that wear indicators may be placed inside of the main grooves with respect to the depth of the notches to provide an indication of wear, see [0082]. 
Thus it is considered that varying the depth of the notches, would likewise provide an indication of wear level of the tread; whereby as the tread wears, the notches are reduced in depth and eventually eliminated. This being consistent with Roder’s disclosure that in practice, the tread will 
Likewise, forming the notches such that the first inner shoulder grooves are arranged at the same locations in the tire circumferential direction relative to the respective second outer shoulder grooves, and the second inner shoulder grooves are arranged at the same locations in the tire circumferential direction relative to the respective first outer shoulder grooves: is not a patentable advance over Roder’s teaching of varying the distribution and orientation of the notches provides a clearer indication of wear pattern.
As to the first inner shoulder grooves, the second inner shoulder grooves, first outer shoulder grooves, and the second outer shoulder grooves extend in parallel with the tire axial direction: Roder discloses the rib 50 is configured to be mounted on the outside or inside of the vehicle depending on whether the tie is disposed on the front or rear axle, see [0080]; and as depicted in FIG.2 in the rejection of claim 8, the notches 60 are parallel with the tire axial direction.
As to the first inner shoulder grooves have a depth in a range of 0.90 to 1.10 times a groove depth of the second main groove: As previously discussed, modified Ohsawa discloses the range, see Yaegashi in the rejection of claim 1 above.
As to the second inner shoulder grooves have a depth in a range of 0.25 to 0.40 times the depth of the first inner shoulder grooves: As previously discussed in the rejections of claims 8-10, Roder discloses the use of the notches – (plurality of first/second/inner/outer grooves) provides for ascertaining the degree of tread wear. And that by varying the distribution and orientation of the notches a clearer indication of wear pattern may be determined. And further that wear indicators may be placed inside of the main grooves with respect to the depth of the notches to provide an indication of wear, see [0082]. 
Thus it is considered that varying the depth of the notches to include having a difference of in depth of 0.25 to 0.40 between the second and first inner shoulder grooves, would likewise provide an indication of wear level of the tread; whereby as the tread wears, the notches are reduced in depth and eventually eliminated. This being consistent with Roder’s disclosure that in practice, the tread will generally wear at different rates causing the notches to reduce in depth accordingly. Thus monitoring the depths of the notches being disposed at different depths would provide a wear pattern and level of wear of the tread.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure modified Ohsawa’s tire to have the claimed plurality of inner/outer shoulder grooves comprise a plurality of first/second shoulder grooves in the claimed .
Response to Arguments
Applicant’s arguments with respect to the claim 1 features of [5], [5]i, [5]ii and [5]iii have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749